1

2
                                     UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                    ***
5
      MARVIN ESCOBAR,                                        Case No. 2:19-cv-01311-JAD-NJK
6
                                            Plaintiff,                     ORDER
7            v.
                                                                        (Docket No. 4)
8     AMERICA FINCO VELOCITY
      INVESTMENT, LLC,
9
                                          Defendant.
10

11

12          On August 16, 2019, the Court granted Plaintiff’s application to proceed in forma pauperis

13   in the instant case. Docket No. 2. The Court dismissed Plaintiff’s complaint with leave to amend

14   and allowed him until September 16, 2019, to file an amended complaint. Id.

15          Plaintiff has now filed a second application to proceed in forma pauperis. Docket No. 4.

16   As the Court has already granted his original application, Plaintiff’s second application to proceed

17   in forma pauperis, Docket No. 4, is DENIED as moot. If Plaintiff chooses to file an amended

18   complaint, he may do so no later than September 16, 2019, and must follow the Court’s instructions

19   as set forth in Docket No. 2.

20          IT IS SO ORDERED.

21          DATED: August 19, 2019.
22

23                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         1
